Citation Nr: 1760413	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to May 14, 2013, and a rating in excess of 10 percent, from May 14, 2013, for left sacroiliac sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from June 2009 to February 2011.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file has been transferred to the RO in Houston, Texas.

In January 2016, the Veteran presented sworn testimony at a video conference hearing chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In June 2016, the Board remanded the issue of entitlement to an initial compensable rating prior to May 14, 2013 and a rating in excess of 10 percent from May 14, 2013 for a left sacroiliac sprain.  The case has now returned to the Board for adjudication.

The June 2016 remand included a referral to the Agency of Original Jurisdiction (AOJ) for issues raised by the record in the video conference hearing transcript, but not adjudicated by the AOJ.   The Veteran raised the issues of a higher rating for lower back strain with spondylolistheses and entitlement to a total disability evaluation based upon individual unemployability. (TDIU).  He attributed his unemployment to his lumbar spine disability.  Transcript at 8.  However, as the Board did not have jurisdiction over them, the issues were referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2017).

A review of the record shows that the lumbar spine disability was evaluated in an October 2016 rating decision.  The claim for a TDIU has yet to be adjudicated.  To that end, the Board acknowledges that the Veteran has a current combined schedular rating of 100 percent, effective from February 10, 2016.  The question of the Veteran's entitlement to a TDIU for period prior to February 10, 2016, thereby remains pending.  Accordingly, that issue is referred to the AOJ for development and consideration.


FINDINGS OF FACT

1.  For the appeal period prior to May 14, 2013, the Veteran's left sacroiliac sprain was not manifested by limited range of motion, abnormal movement, malalignment or deformity.

2.  For the period from May 14, 2013, the Veteran has been receipt of the maximum schedular rating for limitation of extension of the thigh; and, there is no evidence of ankylosis of the hip, flail joint of the hip, or impairment of the femur resulting in malunion or nonunion of the hip.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left sacroiliac sprain prior to May 14, 2013, have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5250, 5251, 5254, 5255 (2017).

2.  The criteria for an initial rating in excess of 10 percent for left sacroiliac sprain from May 14, 2013, have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5250, 5251, 5254, 5255 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim for an increased rating, left sacroiliac sprain, was remanded by the Board in June 2016 for a VA examination that would measure the Veteran's current disability.  An additional examination was requested.  Review of the completed development reveals that substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2017).  Although a disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If a disability has undergone varying and distinct levels of severity throughout the claims period, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

A critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Service connection for sacroiliac sprain was granted in an August 2011 decision.  A non-compensable disability evaluation was assigned under Diagnostic Code 5251, limitation of extension.  The Veteran appealed that decision.  Subsequently, by a rating action dated in August 2015, the non-compensable rating was increased to 10 percent, effective from May 14, 2013.  The AOJ also granted separate non-compensable ratings for limitation of flexion of the left hip and limitation of abduction of the left hip (Diagnostic Codes 5252 and 5253, respectively).  The Veteran did not appeal those assigned ratings.  The Veteran is also in receipt of separate compensable rating for lumbar strain with spondylolisthesis and sciatic neuropathy/radiculopathy of the bilateral lower extremities.

Under Diagnostic Code 5251, a 10 percent rating is warranted when extension of the thigh is limited to 5 degrees.  A higher rating is not available under this Code.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

On VA examination in March 2011, the Veteran reported intermittent hip pain.  The examiner found that at the left hip, there was tenderness and performed a Patrick's test of the sacroiliac joint, which was positive on the left side.  The examiner found range of motion of the left hip was within normal limits, and motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner stated that there was no diagnosis of the right and left sacroiliac sprain.

Another VA examination was conducted in March 2015. The Veteran complained of difficulty sleeping and walking due to left sacroiliac sprain.   He added that experienced difficulty staying seated for long periods and bending.  Extension of the left hip was limited to 30 degrees.  There was also evidence of pain on weight bearing and tenderness of the lateral hip.  Repetitive motion did not result in any additional loss of function.  There was also no indication pain, weakness, fatigability, or incoordination of left hip would limit function over time.  Interference with stability, locomotion, and standing were noted.  The Veteran demonstrated reduced strength (4/5) of the hip but there was no atrophy.  There was no ankylosis, malunion or nonunion of the femur, flail hip, or leg length discrepancy.  

At the September 2016 VA examination, the Veteran reported severe flare ups of the left hip causing a lock of the joint, with radiating pain.  The Veteran also reported not being able to stand or sit for long, and being unable to do his job.  

The examiner tested both the right and left hips.  The right hip also had abnormal testing.  In the left hip, the examiner found range of motion of the left hip to be outside the normal range.  Left hip flexion was found to be to 40 degrees, extension to 20 degrees, external rotation to 10 degrees, internal rotation to 10 degrees, and normal abduction and adduction.  There was no additional limitation of motion on repetitive testing.  The Veteran exhibited pain on each range of motion test and with weight bearing.  The Veteran was still able to cross his legs.  The examiner noted pain causing functional loss and lateral tenderness, including relating to the Veteran lifting his leg, disturbance of locomotion, and some reduction in muscle strength.  The examiner found no ankylosis or evidence of crepitus.  There was no additional loss of function or range of motion after repetitive testing.  Malunion or nonunion of the femur, flail hip, or leg length discrepancy were not shown.  

VA treatment records for the appeal period have been reviewed.  With respect to the two time periods being considered, none of those records reflect left hip disability any worse than that reported at the VA examinations.

For the period prior to May 14, 2013, there is no basis for assigning compensable disability rating for the Veteran's left sacroiliac sprain.  Extension of the hip was normal.  Even in consideration of his complaints of pain, pain on motion, and functional loss, limitation of extension was not demonstrated.  Such was explicitly stated at the March 2015 examination.  There was also no evidence of ankylosis of the hip, flail joint of the hip, or impairment of the femur resulting in malunion or nonunion of the hip.   

As for the period from May 14, 2013, the Veteran has been receiving a 10 percent rating for his sacroiliac sprain under Diagnostic Code 5251.  That 10 percent rating is the maximum rating available under that code.  The Veteran's complaints of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness have been considered.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. §§ 4.40  and 4.45 are applicable.  Further, as there has been no evidence of ankylosis, malunion or nonunion of the femur, flail hip, or leg length discrepancy, the assignment of higher or separate compensable ratings under Diagnostic Code 5250, 5254, or 5255 would be inappropriate.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Entitlement to an initial compensable rating, prior to May 14, 2013, for left sacroiliac sprain is denied.

Entitlement to an initial rating in excess of 10 percent, from to May 14, 2013, for left sacroiliac sprain is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


